DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination, in the “Request for Continued Examination (RCE)” filed on 07/21/2021, under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2021 has been entered.
Status of Claims
Applicant's amendment of claim 1 in “Claims” filed on 07/20/2021 with the “Request for Continued Examination (RCE)” filed on 07/21/2021, have been acknowledged and entered by Examiner.
This office action considers claims 1-55 pending for prosecution, where claims 18-55 have been withdrawn from consideration, and claims 1-17 are presented for examination.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
i. Claims Cancellation: This application is in condition for allowance except for the presence of claims 18-55, non-elected claims in “Response to Election / Restriction Filed” filed on 10/22/2020, which were further addressed in “Non-Final Rejection” filed on 02/04/2021. Accordingly, claims 18-55 have been cancelled. See MPEP § 8.07. 
In view of the above, this office action considers claims 1-17 presented for examination.
Reason for Allowances
Claims 1-17 allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 1: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “(c) a free layer (FL) with a first surface that forms a first interface with the tunnel barrier layer, a second surface that forms a second interface with the Hk enhancing layer, wherein the FL consists of: (1) one or more unoxidized maqnetic materials; (2) (3) a magnetic moment tuning layer (MMTL) material that is one or more metals where the OCL and MMTL materials form a third interface with each other; and (d) a capping layer”, as recited in Claim 1, in combination with the remaining limitations of the claim.		
Claims 2-17, are allowed as those inherit the allowable subject matter from claim 1. 	
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Fukumoto et al. (US 20080278867 A1; hereinafter Fukumoto) “MAGNETORESISTANCE DEVICE WITH A DIFFUSION BARRIER BETWEEN A CONDUCTOR AND A MAGNETORESISTANCE ELEMENT AND METHOD OF FABRICATING THE SAME”.
Liu et al. (US 20180175287 A1; hereinafter Liu ‘287) “Magnetic Tunnel Junction with Low Defect Rate after High Temperature Anneal for Magnetic Device Applications”.
Liu et al. (US 9425387 B1; hereinafter Liu) “Magnetic element with perpendicular magnetic anisotropy for high coercivity after high temperature annealing”.
Horng et al. (US 20120135273 A1; hereinafter Horng) “Structure and method for enhancing interfacial perpendicular anisotropy in CoFe(B)/MgO/CoFe(B) Magnetic Tunnel Junctions”.
Prior Art Fukumoto teaches a magnetoresistance device and method of fabricating the same, particularly, to a magnetoresistance device including a magnetic tunnel junction (MTJ), which exhibits a tunneling magnetoresistance effect (TMR) ([0003]), wherein (Fig. 1+; [0104+]) a magnetoresistance element including: a free ferromagnetic layer having reversible spontaneous magnetization, a fixed ferromagnetic layer having fixed spontaneous magnetization, and a tunnel dielectric layer disposed between said free and fixed ferroelectric layer; a non-magnetic conductor electrically connected to said fixed ferromagnetic layer without involving said tunnel dielectric layer to provide electrical connection between said magnetoresistance element to another element; and a diffusion barrier structure connected between said non-magnetic conductor and said fixed ferromagnetic layer, wherein said magnetoresistance element further includes a manganese--including antiferromagnetic layer, and wherein said antiferromagnetic layer is positioned between said fixed ferromagnetic layer and said diffusion barrier layer. But, Prior Art Fukumoto does not expressly teach “(c) a free layer (FL) with a first surface that forms a first interface with the tunnel barrier layer, a second surface that forms a second interface with the Hk enhancing layer, wherein the FL consists of: (1) one or more unoxidized maqnetic materials; (2) (3) a magnetic moment tuning layer (MMTL) material that is one or more metals where the OCL and MMTL materials form a third interface with each other; and (d) a capping layer”.
Prior Art Liu ‘287 teaches a magnetic random access memory (MRAM), spin-torque MRAM, and other spintronic devices having a magnetic tunnel junction (MTJ) wherein magnetic layers are designed to prevent diffusion of non-magnetic elements into a tunnel barrier layer between two magnetic layers ([0003]), wherein (Fig. 1A+; [0028+]) (a) a reference layer with an AP2/NM1/AP1 configuration wherein AP2 is a first magnetic layer, AP1 is a second magnetic layer that adjoins a tunnel barrier along a first surface, and NM1 is a first non-magnetic layer that enables anti-ferromagnetic coupling between AP1 and AP2, or provides a moment diluting effect in the reference layer, the AP1 layer is comprised of a first layer with a boron content between 1 and 20 atomic %, and a second layer with a boron content between 25 and 50 atomic % that contacts the tunnel barrier; (b) the tunnel barrier; and (c) a free magnetic layer stack comprised of a first free magnetic layer with a boron content between 25 and 50 atomic %, and a second free magnetic layer with a low boron content between 1 and 20 atomic %, the first free magnetic layer forms an interface with the second free magnetic layer, and one of the first and second free magnetic layers contacts a surface of the tunnel barrier that is opposite to the first surface. But, Prior Art Liu ‘287 does not expressly teach “(c) a free layer (FL) with a first surface that forms a first interface with the tunnel barrier layer, a second surface that forms a second interface with the Hk enhancing layer, wherein the FL consists of: (1) one or more unoxidized maqnetic materials; (2) (3) a magnetic moment tuning layer (MMTL) material that is one or more metals where the OCL and MMTL materials form a third interface with each other; and (d) a capping layer”.
Prior Art Liu teaches a magnetic tunnel junction (MTJ) is disclosed wherein a free layer has an interface with a tunnel barrier and a second interface with a metal oxide layer to promote perpendicular magnetic anisotropy (PMA) therein ([Abstract]), wherein (Fig. 1+; C3 L66+) magnetic memory element formed between a first electrode and a second electrode, comprising: (a) a tunnel barrier layer that forms a first interface with a first surface of a free layer and thereby induces or enhances perpendicular magnetic anisotropy (PMA) in the free layer; (b) the free layer; (c) an Hk enhancing layer which is a metal oxide layer that forms a second interface with the free layer at a second surface thereof that is opposite the first surface, and thereby induces or enhances PMA in the free layer; and (d) a non-magnetic diffusion barrier formed between the Hk enhancing layer and one of the first electrode or the second electrode, the non-magnetic diffusion barrier comprises at least one of SiN, TiN, Mo, W, Cr, V, or Co.sub.aFe.sub.bX.sub.c or CoFeNiX wherein X is one of Zr, Hf, Nb, Cu, Mo, B, P, and Ta. But, Prior Art Liu does not expressly teach “(c) a free layer (FL) with a first surface that forms a first interface with the tunnel barrier layer, a second surface that forms a second interface with the Hk enhancing layer, wherein the FL consists of: (1) one or more unoxidized maqnetic materials; (2) (3) a magnetic moment tuning layer (MMTL) material that is one or more metals where the OCL and MMTL materials form a third interface with each other; and (d) a capping layer”.
Prior Art Horng teaches a high performance Magnetic Tunneling Junction (MTJ) element ([0002]), wherein (Fig. 2; [0032+]) an MTJ nanopillar structure formed on a bottom electrode in a STT-RAM device, comprising: (a) a synthetic anti-ferromagnetic (SyAF) pinned layer with an AP2/coupling/AP1 configuration wherein AP2 and AP1 are ferromagnetic layers separated by a coupling layer; (b) a MgO tunnel barrier that forms an interface with the AP1 layer; and (c) a composite free layer that forms an interface with the MgO tunnel barrier, and having a FL1/NCC/FL2, FL1/NCC/FL2/NCC, or FL1/NCC/FL2/NCC/FL3 configuration wherein FL1, FL2, and FL3 are magnetic layers and NCC is a nanocurrent channel layer comprised of R(M) grains having a certain grain diameter size that are formed in a metal (M) oxide, nitride, or oxynitride insulator matrix, R is Fe, Ni, or Co, or a combination thereof, and M is a metal pixel electrodes are physically and electrically connected to the drain electrodes. But, Prior Art Horng does not expressly teach “(c) a free layer (FL) with a first surface that forms a first interface with the tunnel barrier layer, a second surface that forms a second interface with the Hk enhancing layer, wherein the FL consists of: (1) one or more unoxidized maqnetic materials; (2) (3) a magnetic moment tuning layer (MMTL) material that is one or more metals where the OCL and MMTL materials form a third interface with each other; and (d) a capping layer”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/OMAR F MOJADDEDI/Examiner, Art Unit 2898